Grover, J.
The complaint in one case contains all the averments necessary to show the Plaintiff’s right to recover the rent demanded of the Defendant. This Court has repeatedly decided all the questions involved in favor of the Plaintiff. The judgment appealed from, affirming the judgment of Special Term, overruling the demurrer of the Defendant to the complaint, should be affirmed. In the other case, the complaint shows a right of recovery by the Plaintiff from the Defendant of the real estate demanded. The Defendant’s demurrer thereto was properly overruled by the Special Term, and the judgment affirming the same should be affirmed by this Court.
All concur. Affirmed.